Opinion op the Court by
Judge Carroll
Affirming.
Tbe appellant was indicted for robbery and convicted. Two errors are assigned for reversal; one that the verdict of the jury was not sustained by the evi- • dence, and the other, that the instructions were erroneous.
In the motion and grounds for a new trial no complaint was made of the instructions, and they were not mentioned. In Thompson v. Commonwealth, 122 Ky. 501, and Cheek v. Commonwealth, 162 Ky. 56, and in many other cases we have held that alleged errors in the instructions in criminal cases will not be considered on appeal unless relied on as a ground for a new trial.
We have read the evidence, and while it is conflicting, there was sufficient to support the verdict.
The judgment is affirmed.